         Case: 1:18-cv-05369 Document #: 111 Filed: 03/12/20 Page 1 of 3 PageID #:2994




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    UBIQUITI NETWORKS, INC.,


                             Plaintiff,

    v.
                                                      Civil Action No.: 1:18-cv-05369
    CAMBIUM NETWORKS, INC.;
    CAMBIUM NETWORKS, LTD.;                           JURY TRIAL DEMANDED
    BLIP NETWORKS, LLC;
    WINNCOM TECHNOLOGIES, INC.;
    SAKID AHMED; and DMITRY MOISEEV,

                             Defendants.


                             DEFENDANTS’ NOTICE OF MOTION


            PLEASE TAKE NOTICE that on Tuesday, March 17, 2020 at 9:00 a.m., or as soon

thereafter as counsel may be heard, Defendants Cambium Networks, Inc. (“Cambium”) and

Cambium Networks, Ltd. (“Cambium UK”), Blip Networks, LLC, Winncom Technologies, Inc.,

Sakid Ahmed, and Dmitry Moiseev (collectively the “Defendants”) shall appear before the

Honorable Gary Feinerman or any judge sitting in his stead in Room 2125 of the Everett

McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago Illinois, and

shall then and there present Defendants’ Motion1 to Continue the Status Hearing set for March

17, 2020 to April 8, 2020.




1
       Plaintiff Ubiquiti Networks, Inc. indicated that it would oppose this motion by email
dated March 12, 2020.


                                                1
  Case: 1:18-cv-05369 Document #: 111 Filed: 03/12/20 Page 2 of 3 PageID #:2995




Dated: March 12, 2020                      Respectfully submitted,

                                           BAKER BOTTS L.L.P.

                                               /s/ G. Hopkins Guy, III
                                              One of their attorneys

                                           G. Hopkins Guy III (CA Bar No. 124811)
                                           hop.guy@bakerbotts.com
                                           Jon V. Swenson (CA Bar No. 233054)
                                           jon.swenson@bakerbotts.com
                                           Karina Smith (CA Bar No. 286680)
                                           karina.smith@bakerbotts.com
                                           BAKER BOTTS L.L.P.
                                           1001 Page Mill Road Building One, Suite
                                           200
                                           Palo Alto, CA 94304-1007
                                           650.739.7500 (Phone)
                                           650.739.7699 (Facsimile)

                                           Andrew D. Wilson (DC Bar No. 1030144)
                                           700 K Street, N.W.
                                           Washington, DC 20001-5692
                                           202.639.1312 (Phone)
                                           202.508.9336 (Fax)
                                           andrew.wilson@bakerbotts.com

                                           Arthur J. Gollwitzer (06225038)
                                           agollwitzer@michaelbest.com
                                           James P. Fieweger (6206915)
                                           jpfieweger@michaelbest.com
                                           MICHAEL BEST & FRIEDRICH, LLP
                                           444 West Lake Street, Suite 3200
                                           Chicago, Illinois 60606
                                           312.222.0800 (Phone)

                                           Attorneys for Defendants Cambium
                                           Networks, Inc. et al.




                                       2
   Case: 1:18-cv-05369 Document #: 111 Filed: 03/12/20 Page 3 of 3 PageID #:2996




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, I electronically filed the foregoing Notice of
Motion with the Clerk of the Court using the CM/ECF system. I certify that all participants in the
case are registered CM/ECF users.



                                             /s/ G. Hopkins Guy, III




                                                3
